DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 6 and 9 recite the following limitation: 
6. The method of Claim 1, further comprising:
receiving a confirmation on the generated recommendation from a user, wherein causing the machine learning model to perform the percentage of the one or more tasks during subsequent iterations of the workflow is performed in response to receiving the confirmation.

9. The method of Claim 6, further comprising:
receiving third workflow results from completion of a third set of the plurality of iterations of the workflow, the third workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model; and
validating the third workflow results from completion of the third set of the plurality of iterations of the workflow to determine whether the forecasted effect was achieved.

The specification lacks adequate written description for how causing the machine learning model to perform the percentage of the one or more tasks during subsequent iterations of the workflow is performed in response to receiving the confirmation and receiving third workflow results from completion of a third set of the plurality of iterations of the workflow, the third workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model; and validating the third workflow results from completion of the third set of the plurality of iterations of the workflow to determine whether the forecasted effect achieved are performed.
The policy guideline for 112(a) is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112(a) paragraph statute, for adequate written description.
Given the disclosure, it is not clear how causing the machine learning model to perform the percentage of the one or more tasks during subsequent iterations of the workflow is performed in response to receiving the confirmation and receiving third workflow results from completion of a third set of the plurality of iterations of the workflow, the third workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model; and validating the third workflow results from completion of the third set of the plurality of iterations of the workflow to determine whether the forecasted effect achieved are performed.  While there may be lots of ways that a person of ordinary skill in the art could perform the technique for the causing the machine learning model to perform the percentage of the one or more tasks during subsequent iterations of the workflow is performed in response to receiving the confirmation and receiving third workflow results from completion of a third set of the plurality of iterations of the workflow, the third workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model; and validating the third workflow results from completion of the third set of the plurality of iterations of the workflow to determine whether the forecasted effect achieved the claimed functions, the specific way that these are developed and applied to solve the stated problem is central to the novelty of the invention.  Without the details of how these are applied, a patent granted on the instant application would provide protection without the public benefit of a technical disclosure that contributes to the art.  Additionally, without detailing, for example, exactly how the causing the machine learning model to perform the percentage of the one or more tasks during subsequent iterations of the workflow is performed in response to receiving the confirmation and receiving third workflow results from completion of a third set of the plurality of iterations of the workflow, the third workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model; and validating the third workflow results from completion of the third set of the plurality of iterations of the workflow to determine whether the forecasted effect achieved are developed and applied would not make it clear whether such a patent based on it was being infringed or not.  This discussion in the specification regarding these analyses would further cover analyses and techniques that have not even been invented.
	The issue is not whether a person of ordinary skill in the art “could” create the missing parts from the specification, the issue is how the applicant performed the computation in question.  Because these elements are missing from the specification, the instant application fails to meet its burden for providing the technologic knowledge necessary to be able to be patented.
 	As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lifly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter "Ariad"). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.
	Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968(Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568).
Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the Applicants' disclosure fails to sufficiently disclose possession at the time of the invention.  Given that causing the machine learning model to perform the percentage of the one or more tasks during subsequent iterations of the workflow is performed in response to receiving the confirmation and receiving third workflow results from completion of a third set of the plurality of iterations of the workflow, the third workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model; and validating the third workflow results from completion of the third set of the plurality of iterations of the workflow to determine whether the forecasted effect achieved are at the core of the invention, the fact that little in the way of specifics about how this algorithm is performed demonstrates that the Applicants have failed to reasonably convey possession at the time of the invention.
Thus, the disclosure in the specification and drawings fails to demonstrate that the applicant was in possession of the invention and/or had reduced the invention to practice and/or the invention was ready for patenting at the time of the filing of the instant application.  Because the disclosure of the instant application fails adequately describe the structure and functionality described above, it fails to clearly convey the information that the applicant has invented the subject matter which is claimed.   Accordingly independent 6 and 9 are rejected under 112(a) paragraph.  The dependent claims inherit the deficiency of their respective parent claims.  Applicant is reminded this is a written description rejection, not an enablement rejection.
Claims 7-11, which depend from claim 6, inherit the deficiencies described above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 15, and 20, the claim, when “taken as a whole,” is directed to the abstract idea of receiving first workflow results from completion of a first set of a plurality of iterations of a workflow comprising one or more tasks that are not performed; extracting training data from the first workflow results for training by extracting features from the first workflow results that satisfy an adjudication rule and that are appropriate for use; causing to be trained to perform at least a percentage of the one or more tasks using the extracted training data; causing to perform the at least the percentage of the one or more tasks during subsequent iterations of the workflow; receiving second workflow results from completion of a second set of the plurality of iterations of the workflow, the second workflow results comprising results of the percentage of the one or more tasks performed; and updating using training data extracted from the second workflow results.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 21, 36, and 39 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: one or more processors, one or more computer-readable non-transitory storage media in communication with the one or more processors, and machine learning model…… in claims 1, 15, and 20.”
Moreover, claim 12 recites “the first workflow results are received subsequent to performance of the first set of the plurality of iterations of the workflow by one or more distributed computing systems,” which computing element recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
Furthermore, Examiner asserts that claim 15 also does not include limitations amounting to significantly more than the abstract idea. Although claim 15 one or more computer-readable non-transitory storage media embodying instructions operable when executed by one or more processors amounts to generic computing elements performing generic computing functions.
Furthermore, claims 1, 15, and 20 are generally linking the use of the abstract idea to a particular technical environment or field of use (i.e., machine learning model). The use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. 
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1, 15, and 20 implying that “…...receiving second workflow results from completion of a second set of the plurality of iterations of the workflow, the second workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model; and updating the machine learning model using training data extracted from the second workflow results..……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 15, and 20 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-14 and 16-19 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1, 15, and 20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 15, and 20 include various elements that are not directed to the abstract idea. These elements include one or more processors, one or more computer-readable non-transitory storage media in communication with the one or more processors, and machine learning model.
Examiner asserts that one or more processors, one or more computer-readable non-transitory storage media in communication with the one or more processors, and machine learning model do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 15 also does not include limitations amounting to significantly more than the abstract idea. Although claim 15 one or more computer-readable non-transitory storage media embodying instructions operable when executed by one or more processors amounts to generic computing elements performing generic computing functions.
Moreover, claim 12 recites “the first workflow results are received subsequent to performance of the first set of the plurality of iterations of the workflow by one or more distributed computing systems,” which computing element recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”.
In addition, Figs. 1 and 9; and specification (paras [0043], [0060]-[0062], and [0072])1, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a processor and a computer-readable medium are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-14 and 16-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 15, and 20.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of one or more processors of an information processing system: receiving, extracting training data, causing the machine learning model to be trained, causing the machine learning model to perform, receiving second workflow results, and updating the machine learning model using training data extracted are a known techniques.4 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 12-20 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2015/0379429), in view of Yankelevich et al. (US Pub. No. 2013/0197954), and further in view of Dasgupta et al. (US Pub. No. 2014/0279780).
Regarding claim 1, Lee discloses a method comprising, by one or more processors of an information processing system:
receiving first workflow results from completion of a first set of a plurality of iterations of a workflow (see Lee, para [0004], wherein the quality of the results obtained from machine learning algorithms may depend on how well the empirical data used for training the models; para [0149] , wherein having determined the range of parameter values, the parameter explorer may execute iterations of transformations for each parameter value or combination, storing the iteration results 1656 in at least some implementations in temporary storage; and para [0081], wherein the MLS programmatic interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources);
extracting training data from the first workflow results for training the machine learning model by extracting features from the first workflow results that satisfy an adjudication rule and that are appropriate for use by the machine learning model 
Applicant’s spec. describes an adjudication rule ensures that the best possible task result(s) is presented to a customer or that a given degree of accuracy and/or confidence may be associated with results provided by workers. For example, an adjudication rule may indicate that additional workers are to be assigned to a task until a given percentage/threshold of workers have provide the (substantially) same task result/solution and use the matching result as the final task result.
(see Lee, para [0089], wherein machine learning workflows, which may correspond to a sequence of API requests from a client 164, may include the extraction and cleansing of input data records from raw data repositories; para [0149] , wherein having determined the range of parameter values, the parameter explorer may execute iterations of transformations for each parameter value or combination, storing the iteration results 1656 in at least some implementations in temporary storage; para [0270], wherein Fig. 54 is a flow diagram illustrating aspects of operations that may be performed at a machine learning service at which, in response to a detection of a triggering condition, parameters corresponding to one or more features may be pruned from a feature set to reduce memory consumption during training, according to at least some embodiments; and paras [0179]-[0180], wherein just as multiple iterations of model tuning 2672 may be performed, data set changes 2674 may also be performed iteratively in some embodiments, e.g., until either a desired level of quality/accuracy is obtained (i.e., an adjudication rule), until resources or time available for model improvement are exhausted, or until the changes being tried no longer lead to much improvement in the quality or accuracy of the model);
causing the machine learning model to be trained to perform at least a percentage of the one or more tasks using the extracted training data (see Lee, para [0089], wherein this first portion of the workflow may be initiated in response to a particular API invocation from a client 164, and may be executed using a first set of resources from pool 185. The input record handlers may, for example, perform such tasks as splitting the data records, sampling the data records, and so on, in accordance with a set of functions defined in an I/0 (input/output) library of the MLS; para [0108], wherein an MLS job monitoring web page may be implemented, enabling clients to view the progress of their requests (e.g., via a "percent complete" indicator for each job), expected completion times; and para [0081], wherein an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier submitted tasks to complete. For example, a client may submit respective requests for tasks T2 and T3 before an earlier submitted task T1 completes, even though the execution of T2 depends at least partly on the results of T1, and the execution of T3 depends at least partly on the results of T2. In such embodiments, the MLS may take care of ensuring that a given task is scheduled for execution only when its dependencies (if any dependencies exist) have been met);
causing the machine learning model to perform the at least the percentage of the one or more tasks during subsequent iterations of the workflow (see Lee, para [0108], wherein an MLS job monitoring web page may be implemented, enabling clients to view the progress of their requests (e.g., via a "percent complete" indicator for each job), expected completion times; and para [0115], wherein the MLS may support recurring scheduling of related jobs. For example, a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed for different input data sets (e.g., using the same configuration of resources for each of the training or prediction iterations) at specified points in time);
receiving second workflow results from completion of a second set of the plurality of iterations of the workflow (see Lee, para [0123], wherein referring to Fig. 9 shows operations corresponding to elements 901-913 may be performed for each request that is received via the MLS programmatic interface. At some point after a particular job Jk is placed in the queue, Jk may be identified (e.g., by a job scheduler component of the MLS control plane) as the next job to be implemented ( element 951 of FIG. 9b ). To identify the next job to be implemented, the scheduler may, for example, start from the head of the queue (the earliest-inserted job that has not yet been executed) and search for jobs whose dependencies (if any are specified) have been met; para [0115], wherein the generation of a model training plan 428 (which may in tum involve several iterations of training, e.g., with different sets of parameters). The model training may be performed using resource set RS4. The client may indicate the conditions under which the iterations are to be scheduled (e.g., by the client requesting the equivalent of "re-run model M1 whenever the next set of 1000000 new records becomes available from data source DSI"). A respective job may be placed in the MLS job queue for each recurring training or execution iteration. The MLS may implement a set of programmatic interface enabling such scheduled recurring operations in some embodiments. Using such an interface, a client may specify a set of model/alias/recipe artifacts (or respective versions of the same underling artifact) to be used for each of the iterations, and/or the resource configurations to be used); and
updating the machine learning model using training data extracted from the second workflow results (see Lee, para [0704]-[0705], wherein implementing a stochastic gradient descent technique to update, during the particular learning iteration, one or more previously-generated parameters included in the parameter vector; and para [0089], wherein machine learning workflows, which may correspond to a sequence of API requests from a client 164, may include the extraction and cleansing of input data records from raw data repositories).
Lee fails to explicitly discloses comprising one or more tasks that are not performed by a machine learning model.
Analogous art Yankelevich discloses receiving first workflow results from completion of a first set of a plurality of iterations of a workflow comprising one or more tasks that are not performed by a machine learning model (see Yankelevich, para [0076], wherein the crowdsourcing manager 112, at step 2012, receives results associated with the task from the set of one or more workers. The crowdsourcing manager 112, at step 2014, compares the results to the at least one acceptance criterion defined by the customer ( or the crowdsourcing manager 112); and para [0073], wherein this increases quality via an iterative approach as embodiments of the present invention manage the process until a desired accuracy is achieved within allowed budgetary constraints. In addition, embodiments of the present invention leverage previous results to simplify tasks requirements by either allowing workers to choose from already collected data or not asking on data points that have required agreement achieved. For example, two tasks can ask workers to find URL and phone number information for a business. In a first iteration the phone number is identifier but not the URL).
Analogous art Yankelevich discloses satisfy an adjudication rule (see Yankelevich, para [0004], wherein task results are received and compared to the adjudication rule until the adjudication rule is satisfied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, regarding the interactive interfaces for machine learning model evaluations, to have included receiving first workflow results from completion of a first set of a plurality of iterations of a workflow comprising one or more tasks that are not performed by a machine learning model, satisfy an adjudication rule because it would have improved the efficiency and quality of the result which is the best result among those output in the previous iteration. Lee discloses interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources. Using the managing crowdsourcing environments of Yankelevich would provide results of task performance can be validated accurately, thus the process for validation of results of task performance can be ensured.
Lee fails to explicitly discloses the second workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model.
Analogous art Dasgupta discloses the second workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model (see Dasgupta, paras [0056]-[0059], wherein the pattern classification methods were evaluated based on experimental results of the one or more sample tasks posted on the plurality of crowdsourcing platforms; para [0058], wherein the task statistics data 236 from the experiments observed the following one or more EOCs for a batch containing the one or more sample tasks such as fields/task, judgments/task, time of posting the batch, day of the week of posting the batch, batch completion time (in minutes/seconds), batch completion rate (fraction of the batch completed in the stipulated time), accuracy of the batch (measured as the minimum percentage across all tasks in the batch); and para [0059], wherein the task statistics module 224 models the plurality of crowdsourcing platforms by learning the dynamic characteristics of the plurality of crowdsourcing platforms using machine learning methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, regarding the interactive interfaces for machine learning model evaluations, to have included the second workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model because it would have improved the efficiency and quality of the result which is the best result among those output in the previous iteration. Lee discloses interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources. Using the system for recommending crowdsourcing platforms of Dasgupta would provide results of task performance can be validated accurately, thus the process for validation of results of task performance can be ensured.
Regarding claim 2, Lee discloses the method of Claim 1, further comprising:
identifying the percentage of the one or more tasks as a candidate to be performed by the machine learning model (see Lee, para [0050], wherein Fig. 44 illustrates an example of a greedy technique for identifying recommended sets of candidate feature processing transformations; para [0108], wherein an MLS job monitoring web page may be implemented, enabling clients to view the progress of their requests (e.g., via a "percent complete" indicator for each job), expected completion times; and para [0227], wherein jobs that involve training and evaluating a model with results of the initial set of candidate FPTs, re-evaluating the model with modified evaluation sets to estimate the impact of various FPTs on prediction quality, and/or re-training the model with modified sets of processed variables to estimate the impact of various FPTs on prediction run-time metrics), 
wherein the identification is based on one or more parameters (see Lee, para [0194], wherein split parameters 3124 may indicate one or more training-to-test ratios (e.g., the 80-20 split ratio illustrated in FIG.29)), and 
wherein extracting the training data from the first workflow results and causing the machine learning mode to be trained are performed in response to the identification (see Lee, para [0029], wherein Fig. 23 illustrates examples of jobs that may be scheduled at a machine learning service in response to a request for extraction of data records from any of a variety of data source types).
Regarding claim 3, Lee discloses the method of Claim 2, wherein the one or more parameters comprise:
a required minimum level of accuracy (see Lee, para [0124], wherein as shown in element 952 of FIG. 9b, one or more types of validation checks may be performed on the job Jk identified in element 951. For example, in one embodiment each client may have a quota or limit on the resources that can be applied to their jobs (such as a maximum number of servers that can be used concurrently for all of a given customer's jobs, or for any given job of the customer); and para [0081], wherein some of the tasks of a given workflow may be dependent on the results of other tasks. Depending on the amount of data, and/or on the nature of the processing to be performed, some tasks may take hours or even days to complete);
a number of validated workflow results;
types of the percentage of the one or more tasks; 
an error rate of the percentage of the one or more tasks; or
a cost for performing the percentage of the one or more tasks.
Regarding claim 4, Lee discloses the method of Claim 2, wherein the identification comprises identifying at least one of the one or more tasks to split into one or more sub-tasks (see Lee, para [0104], wherein J3 depends on the partial completion of J2, and J4 depends on the partial completion of J3. It is noted that in some embodiments, to simplify the scheduling, such phase-based dependencies may be handled by splitting a job with N phases into N smaller jobs, thereby converting partial dependencies into full dependencies).
Regarding claim 5, Lee discloses the method of Claim 4.
Lee fails to explicitly discloses wherein task completion quality requirements specified for the at least one of the one or more sub-tasks differ from task completion quality requirements specified for the at least one of the one or more tasks.
Analogous art Yankelevich discloses task completion quality requirements specified for the at least one of the one or more sub-tasks differ from task completion quality requirements specified for the at least one of the one or more tasks (see Yankelevich, para [0057], wherein macro workflow comprises a set of one or more tasks that are coupled to at least one other set of one or more tasks where the results of one set of tasks are used to determine which part of the workflow is presented to the worker next. This allows for breaking a complex task into simpler subtasks; and para [0064], wherein Fig. 16 shows a normal bell-curve, which indicates that workers liked the price and task and workers completed the task quickly. This chart can be analyzed for anomalies such as underpriced or erroneous tasks. The match quality chart can be analyzed to determine, for example, if there were too many high assignment cases, e.g., 2 out of 4, as this lowers the confidence in quality results and unnecessarily increases the cost (which can be an indication of poorly constructed tasks or bad quality controls)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, regarding the interactive interfaces for machine learning model evaluations, to have included task completion quality requirements specified for the at least one of the one or more sub-tasks differ from task completion quality requirements specified for the at least one of the one or more tasks because it would have improved the efficiency and quality of the result which is the best result among those output in the previous iteration. Lee discloses interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources. Using the managing crowdsourcing environments of Yankelevich would provide results of task performance can be validated accurately, thus the process for validation of results of task performance can be ensured.
Regarding claim 12, Lee discloses the method of Claim 1, wherein the first workflow results are received subsequent to performance of the first set of the plurality of iterations of the workflow by one or more distributed computing systems (see Lee, paras [0081]-[0082], wherein some of the tasks of a given workflow may be dependent on the results of other tasks. In at least some embodiments, an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier-submitted tasks to complete. For example, a client may submit respective requests for tasks T2 and T3 before an earlier-submitted task Tl completes, even though the execution ofT2 depends at least partly on the results of Tl and the execution of T3 depends at least partly on the results of T2. The execution of job J2 may be dependent on the completion of job J1; and para [0102], wherein a recipe-based feature processing plan 426 corresponding to job J3 (and API3) may be generated, and executed on resource set RS3. Further details regarding the syntax and management of recipes are provided below. Job J4 may result in the generation of a model training plan 428 (which 45 may in tum involve several iterations of training, e.g., with different sets of parameters). The model training may be performed using resource set RS4. Model execution plan 430 may correspond to job J5 (resulting from the client's invocation of APIS), and the model may eventually be executed using resource set RS5).
Regarding claim 13, Lee discloses the method of Claim 1, wherein the adjudication rule provides accuracy of a workflow result (see Lee, Fig. 26)
Lee fails to explicitly discloses provides a degree of confidence in a correctness.
Analogous art Yankelevich discloses a degree of confidence in a correctness (see Yankelevich, para [0031], wherein the adjudication module 206 utilizes one or more adjudication rules or acceptance criteria to ensure that the best results of a task are identified and/or to provide a degree of confidence in the correctness of a result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, regarding the interactive interfaces for machine learning model evaluations, to have included a degree of confidence in a correctness because it would have improved the efficiency and quality of the result which is the best result among those output in the previous iteration. Lee discloses interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources. Using the managing crowdsourcing environments of Yankelevich would provide results of task performance can be validated accurately, thus the process for validation of results of task performance can be ensured.
Regarding claim 14, Lee discloses the method of Claim 1, wherein the machine learning model performs a new task added to the workflow (see Lee, para [0113], wherein after model developers 676 improve the accuracy and/or performance characteristics of a newer version of a model 630 relative to an older version for which an alias 640 has been created).
Regarding claims 15-19 are rejected based upon the same rationale as the rejection of claims 1-5, respectively, since they are the computer program product claims corresponding to the method claims. Claim 15 recites additional feature one or more computer-readable non-transitory storage media embodying instructions operable when executed by one or more processors (see Lee, paras [0341] & [0346]).
Regarding claim 20 is rejected based upon the same rationale as the rejection of claim 1, respectively, since they are the computer program product claims corresponding to the method claims. Claim 20 recites additional feature one or more processors; and one or more computer-readable non-transitory storage media in communication with the one or more processors (see Lee, paras [0341] & [0346]).
Claims 6-11 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2015/0379429), in view of Yankelevich et al. (US Pub. No. 2013/0197954), in view of Dasgupta et al. (US Pub. No. 2014/0279780), and further in view of Elenbaas et al. (US Pub. No. 2009/0210282).
Regarding claim 6, Lee discloses the method of Claim 1, further comprising:
generating a recommendation for altering the workflow to have the machine learning model perform the at least the percentage of the one or more tasks based on a forecasted effect on one or more metrics for having the machine learning model perform the at least the percentage of the one or more tasks (see Lee, para [0229], wherein an FP manager may be configured to suggest or recommend modifications to a client-specified FP recipe in such embodiments if better alternatives appear to be available. In some embodiments, one or more programmatic interfaces may be made available to clients to enable them to submit requests for FP optimizations, e.g., indicating their training data, target variables, run-time goals, prediction quality metrics, and so on. The MLS may utilize various internal APIs to provide the requested recommendations, e.g., respective jobs may be scheduled using lower-level APIs to read the training data using the chunked approach described above, to perform feature processing, training, evaluation, re-training and/or re-evaluation. In at least one embodiment, programmatic interfaces (e.g., web-based dashboards) may be made available to clients to enable them to view the extent to which their run-time goals are being met for various models; and para [0246], wherein as shown in element 4801, a component of an MLS (such as a feature processing manager) may determine one or more target variables to be predicted using a model trained with specified training data set, one or more prediction quality metrics of interest to the client, and one or more prediction run-time goals).
Lee fails to explicitly discloses receiving a confirmation on the generated recommendation from a user, wherein causing the machine learning model to perform the percentage of the one or more tasks during subsequent iterations of the workflow is performed in response to receiving the confirmation.
Analogous art Elenbaas discloses receiving a confirmation on the generated recommendation from a user, wherein causing the machine learning model to perform the percentage of the one or more tasks during subsequent iterations of the workflow is performed in response to receiving the confirmation (see Elenbaas, para [0242], wherein Fig. 17D is a user interface 1750 displayed for allowing a job owner to confirm the status of tasks; para [0131], wherein suggestions can be made to take a list of steps to standardize the tasks by selecting from a list of defined steps or to use an existing template of known steps; para [0134], wherein a reliability of user's identity, the likelihood that the user will complete the task, typical on-time performance and the likelihood that the user will pay for the task performed by a worker; para [0167], wherein regression and machine learning techniques may be used to determine which methods are more accurate in predicting performance; and para [0183], wherein the worker approval rates may be determined as first-time approval rates (measured as the percentage of tasks that job owners approved without subsequent iterations) and overall job approval rates (measured as the percentage of tasks that the job owners approved after requesting iterations)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, regarding the interactive interfaces for machine learning model evaluations, to have included receiving a confirmation on the generated recommendation from a user, wherein causing the machine learning model to perform the percentage of the one or more tasks during subsequent iterations of the workflow is performed in response to receiving the confirmation because it would have improved the efficiency and quality of the result which is the best result among those output in the previous iteration. Lee discloses interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources. Using the online work management system of Elenbaas would provide results of task performance can be validated accurately, thus the process for validation of results of task performance can be ensured. 
Regarding claim 7, Lee discloses the method of Claim 6, wherein the forecast of the effect on the one or more metrics is determined based on training results of the machine learning model (see Lee, para [0632], wherein determine (a) a quality estimate indicative of an effect, on the particular prediction quality metric, of implementing the particular candidate feature processing transformation, and (b) a cost estimate indicative of an effect, on a particular run-time performance metric associated with the particular prediction run-time goal, of implementing the particular candidate feature processing transformation; and para [0149] , wherein having determined the range of parameter values, the parameter explorer may execute iterations of transformations for each parameter value or combination, storing the iteration results 1656 in at least some implementations in temporary storage).
Regarding claim 8, Lee discloses the method of Claim 6, wherein the one or more metrics comprise:
average task completion time;
average number of correct results;
number of correct results;
workflow accuracy (see Lee, Fig. 26 in step 2630 shows a workflow accuracy metric);
quality rating; or
cost of the workflow.
Regarding claim 9, Lee discloses the method of Claim 6, further comprising:
receiving third workflow results from completion of a third set of the plurality of iterations of the workflow, the third workflow results comprising results of the percentage of the one or more tasks performed by the machine learning model (see Lee, para [0004], wherein the quality of the results obtained from machine learning algorithms may depend on how well the empirical data used for training the models; para [0149] , wherein having determined the range of parameter values, the parameter explorer may execute iterations of transformations for each parameter value or combination, storing the iteration results 1656 in at least some implementations in temporary storage; and para [0081], wherein the MLS programmatic interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources; para [0108], wherein an MLS job monitoring web page may be implemented, enabling clients to view the progress of their requests (e.g., via a "percent complete" indicator for each job), expected completion times; and para [0115], wherein the MLS may support recurring scheduling of related jobs. For example, a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed for different input data sets (e.g., using the same configuration of resources for each of the training or prediction iterations) at specified points in time); and
validating the third workflow results from completion of the third set of the plurality of iterations of the workflow to determine whether the forecasted effect was achieved (see Lee, para [0119], wherein clients may receive executable representations of a specified model that has been trained and validated at the MLS, and the clients may run the models on computing devices of their choice (e.g., at devices located in client networks rather than in the provider network where the MLS is implemented); para [0082], wherein partial dependencies among tasks may be supported---e.g., in a sequence of tasks (Tl, T2, T3), T2 may depend on partial completion of Tl, and T2 may therefore be scheduled before Tl completes; para [0537], wherein receive, from a client of a machine learning service, a request for the one or more training-and-evaluation iterations, wherein the request indicates at least a portion of the consistency metadata; and para [0222], wherein metrics that can be used to determine whether the optimization goals were achieved during the prediction run(s) may be obtained).
Regarding claim 10, Lee discloses the method of Claim 6, further comprising:
presenting the forecasted effect for having the machine learning model perform the at least the percentage of the one or more tasks (see Lee, para [0113], wherein machine learning models or predictors may be generated and stored in the depicted embodiment. Often, the process of developing and refining a model may take a long time, as the developer may try to improve the accuracy of the predictions using a variety of data sets and a variety of parameters. Some models may be improved over a number of weeks or months, for example. In such scenarios it may be worthwhile to enable other users (e.g., business analysts) to utilize one version of a model, while model developers continue to generate other, improved versions).
Regarding claim 11, Lee discloses the method of Claim 6, wherein generating the recommendation for altering the workflow comprises:
receiving a minimum acceptable accuracy level for the workflow (see Lee, para [0180], wherein If the accuracy/quality measures 2630 are satisfactory, the candidate model 2620 may be designated as an approved model 2640 in the depicted embodiment. several techniques may be employed in an attempt to improve the quality or accuracy of the model's predictions. Model tuning 2672 may comprise modifying the set of independent variables being used for the predictions, changing model execution parameters (such as a minimum bucket size or a maximum tree depth for tree-based classification models), and so on, and executing additional training runs 2618. Model tuning may be performed iteratively using the same training and test sets, varying some combination of independent variables and parameters in each iteration in an attempt to enhance the accuracy or quality of the results. In another approach to model improvement, changes 2674 may be made to the training and test data sets for successive training-and-evaluation iterations);
predicting an accuracy level of the workflow when the at least the percentage of the one or more tasks is performed by the machine learning model (see Lee, para [0180], wherein If the accuracy/quality measures 2630 are satisfactory, the candidate model 2620 may be designated as an approved model 2640 in the depicted embodiment. several techniques may be employed in an attempt to improve the quality or accuracy of the model's predictions. Model tuning 2672 may comprise modifying the set of independent variables being used for the predictions, changing model execution parameters (such as a minimum bucket size or a maximum tree depth for tree-based classification models), and so on, and executing additional training runs 2618. Model tuning may be performed iteratively using the same training and test sets, varying some combination of independent variables and parameters in each iteration in an attempt to enhance the accuracy or quality of the results. In another approach to model improvement, changes 2674 may be made to the training and test data sets for successive training-and-evaluation iterations; and para [0108], wherein an MLS job monitoring web page may be implemented, enabling clients to view the progress of their requests (e.g., via a "percent complete" indicator for each job), expected completion times; and para [0115], wherein the MLS may support recurring scheduling of related jobs. For example, a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed for different input data sets (e.g., using the same configuration of resources for each of the training or prediction iterations) at specified points in time).
Lee fails to explicitly discloses comparing the predicted accuracy level of the workflow to the minimum acceptable accuracy level.
Analogous art Yankelevich discloses comparing the predicted accuracy level of the workflow to the minimum acceptable accuracy level (see Yankelevich, para [0071], wherein Returning to FIG. 18, when the worker has completed the task, the worker submits his/her results to the crowdsourcing manager server 104, at Tl3. AT T14, the adjudication module 206 compares the worker's results for the task to one or more predefined or validated results and/or applies one or more adjudication rules (acceptance criteria) to the worker's results. Based on this process, the adjudication module 206 either accepts or rejects the worker's submission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lee, regarding the interactive interfaces for machine learning model evaluations, to have included receiving first workflow results from completion of a first set of a plurality of iterations of a workflow comparing the predicted accuracy level of the workflow to the minimum acceptable accuracy level because it would have improved the efficiency and quality of the result which is the best result among those output in the previous iteration. Lee discloses interfaces may enable users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources. Using the managing crowdsourcing environments of Yankelevich would provide results of task performance can be validated accurately, thus the process for validation of results of task performance can be ensured.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Pub No. 2006/0242154; US Pat No. 8,355,930; US Pub No. 2015/0317582; US Pub No. 2012/0084120; US Pub No. 2012/0284090; US Pub No. 2011/0313933; US Pub No. 2012/0005131; US Pub No. 2015/0317589; US Pub No. 2014/0310285; US Pub No. 2010/0070422; US Pub No. 20150379430; US Pat No. 9069737; US Pub No. 20140122381; US Pub No. 20120191631; US Pub No. 20120158791; US Pub No. 20060179016; US Pat No. 8682814; US Pat No. 8370280; US Pub No. 20080082542; US Pub No. 20070299795; US Pub No. 2012/0072253; US Pub No. 2014/0222485; US Pub No. 2009/0240539; US Pub No. 2009/0089078; US Pub No. 2012/0029963; US Pub No. 2016/0162837; US Pub No. 2015/0278241; US Pub No. 2014/0108103; US Pat No. 7,761,393; US Pat No. 7403,948; US Pub No. 2017/0046431; US Pub No. 7,562,060; US Pub No. 2005/0125782; US Pub No. 2008/0313110; US Pub No. 2005/0256818; US Pub No. 2006/0235691; US Pub No. 2012/0116834; US Pat No. 8,498,892; Quinn et al ("CrowdFlow: Integrating Machine Learning with Mechanical Turk for Speed-Cost-Quality Flexibility" May 2010); and Anand Kulkarni, Matthew Can, Björn Hartmann (Collaboratively Crowdsourcing Workflows with Turkomatic, CSCW’12, February 11–15, 2012, Seattle, Washington, USA).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        11/4/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the Fig. 1 and 9; and specification (paras [0043], [0060]-[0062], and [0072]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        4 Lee et al. (US Pub. No. 2015/0379429) discloses users to submit respective requests for several related tasks of a given machine learning workflow, such as tasks for extracting records from data sources, generating statistics on the records, feature processing, model training, prediction. Computing device includes one or more processors coupled to a system memory (which may comprise both non-volatile and volatile memory a computer-accessible medium may include non-transitory (see paras [0081] and [0341]-[0346]).
        
        Yankelevich et al. (US Pub. No. 2013/0197954) discloses one or more processors of an information processing system in (Figs. 1 and 21 and paras [0081] and [0341]-[0346]).
        
        Dasgupta et al. (US Pub. No. 2014/0279780) discloses one or more processors of an information processing system in (Figs. 1-2 and paras [0018] and [0036]-[0039]).